Exhibit32 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form10-Q of MERGE HEALTHCARE INCORPORATED (the “Company”) for the period ended September 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Jeffery A. Surges, as principal executive officer of the Company, and Justin C. Dearborn, as principal financial officer of the Company, each hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of their knowledge: The Report fully complies with the requirements of Section13(a)or 15(d)ofthe Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:  November 4, 2011 By: /s/ Jeffery A. Surges Jeffery A. Surges Chief Executive Officer (principal executive officer) Date:  November 4, 2011 By: /s/ Justin C. Dearborn Justin C. Dearborn President and Chief Financial Officer (principal financial officer) This certification accompanies the Report pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended.
